El Juez Presidente Señor Snyder
emitió la opinión del tribunal.
Lucas E. Castro Anguita, el aquí apelante, fué acusado conjuntamente con Miguel Angel Palóu y con Miguel Cirilo Batalla en el anterior tribunal de distrito de ocho delitos de asesinato en primer grado y de dos delitos de atentado a la vida. Las ocho acusaciones de asesinato así como las dos de atentado a la vida son idénticas, con excepción de los nombres de las víctimas. A solicitud de Castro, el tribunal sentencia-dor ordenó que se le juzgase por separado con respecto a los diez casos, los cuales por estipulación de las partes fueron vistos conjuntamente. Los casos se vieron ante un jurado resultando Castro convicto de todos los delitos imputádosle. .La corte sentenciadora le impuso una sentencia de reclusión perpetua en cada caso de asesinato y de uno a diez años en cada caso de atentado a la vida. Contra las diez sentencias • Castro ha interpuesto recurso de apelación, señalando la comi-sión de once errores.
*675 El primer error señalado es que las acusaciones “no contienen elementos suficientes en derecho para constituir los delitos de asesinato en primer grado y de atentado a la vida imputados en las mismas.” El acusado esgrime el mismo argumento en cuanto a ambas clases de acusaciones. En su consecuencia, para disponer de este error, sólo tenemos que discutir las acusaciones de asesinato.
Cada acusación de asesinato imputa al acusado que “. . . ilegal, volutaria y criminalmente, con malicia premedi-tada, deliberación, con intención y propósito decidido y firme de matar, demostrando tener corazones pervertidos y malig-nos, actuando los tres acusados de común acuerdo entre sí, dieron muerte ilegal al ser humano [nombre de la víctima] al perpetrar dichos acusados un Incendio Malicioso en Primer Grado, en el edificio habitado, de tres pisos [descripción del edificio] ocupado allí y entonces por seres humanos en dos de sus pisos y en el otro por los Almacenes Palóu de la firma comercial Miguel A. Palóu y Cía., S. en C., habiéndose precon-cebido y planeado dicho incendio por los tres acusados entre sí . . .”
Las acusaciones se basan en los artículos 199, 201 y 398 del Código Penal, ed. 1937. (1) Aquí se imputa asesinato en primer grado ya que, según dispone el artículo 201, se cometió “al perpetrarse o intentarse algún incendio de morada . . .” Véase El Pueblo v. Alméstica, 18 D.P.R. 320. El apelante sostiene que las acusaciones son defectuosas porque no alegan que al perpetrar el incendio de morada los acusados lo hicie-ron con la intención de destruir el edificio.
*676Existen casos que sostienen que una acusación de incendio malicioso debe alegar que éste se perpetró con la intención de destruir el edificio. 3 Burdick, The Law of Crime, págs. 7-8; 3 Cal. Jur. sec. 7, pág. 167; People v. Mooney, 59 Pac. 761 (Cal., 1889). Presumimos que aplicaríamos la misma doc-trina en esta jurisdicción. Cf. Pueblo v. Pérez, 35 D.P.R. 1038. Pero la presente es una acusación de asesinato en primer grado y no de incendio malicioso. Y no se nos ha citado caso alguno que resuelva que una acusación de asesinato en primer grado basada en la muerte de una persona al perpe-trarse un incendio de morada deba alegar que éste fué come-tido con la intención de destruir el edificio.
El acusado descansa en el historial que en los Estados Uni-dos han tenido estatutos similares a los artículos 201 y 398. Sin embargo, nada encontramos en dicho historial que nos exija convenir con el acusado en este punto. 2 Burdick, supra, págs. 178-80. No podemos ver por qué el hecho de que el concepto del derecho común de incendio malicioso haya sido cambiado un poco por varios estatutos — cf. artículos 403, 405 y 407 del Código Penal — haga necesario alegar el delito en-vuelto en este caso en el lenguaje del artículo 398. El delito aquí imputado no es incendio malicioso bajo el artículo 398. Es asesinato en primer grado bajo el artículo 201. Y la acusación no solamente imputa un delito en el lenguaje de este último, si que también contiene los hechos específicos que constituyen el delito. Por tanto creemos que la acusa-ción expone un delito bajo el artículo 201 y que el primer error no fué cometido. Véanse El Pueblo v. Calero et al., 18 D.P.R. 44; El Pueblo v. Matos y Matos, 26 D.P.R. 586; People v. Burns, 63 Cal. 614 (1883); People v. Green, 223 Pac. 1004 (Cal., 1924); United States v. Debrow, 346 U. S. 374.
 Pasemos a los errores octavo y noveno, que ambas partes discuten conjuntamente. En el octavo error Castro se queja de la admisión en evidencia de prueba relativa a las condiciones físicas y a la huida de Batalla con posterioridad *677a la consumación del alegado designio común de los tres acu-sados de pegar fuego. En el noveno error Castro sostiene que el tribunal sentenciador cometió error al instruir al jurado— obviamente refiriéndose a la huida de Batalla después de co-metido el delito — al efecto de que “la huida de una persona inmediatamente después de la comisión de un crimen, o des-pués de haber realizado el crimen de que se le acusa es una circunstancia que puede ser considerada por el jurado como demostrativa de una conciencia no exenta de culpabilidad, aunque la corte instruye al jurado de que ella no es por sí solo suficiente para establecer la culpabilidad del acusado.”
Estos errores deben considerarse a la luz de las circuns-tancias de este caso. A nuestros fines es innecesario sinte-tizar el voluminoso récord del testimonio presentado durante el juicio. Basta decir que hubo evidencia de la cual el jurado podía llegar a las conclusiones expuestas en los próximos cinco párrafos.
En el almacén de Palóu & Cía., antes del amanecer del día 15 de diciembre de 1949, ocurrió un incendio intencional. Ya entrada la tarde del día 14, Palóu y Batalla le tomaron pres-tado un automóvil a un amigo para una supuesta aventura con dos amigas. Inmediatamente antes de que el fuego co-menzara, Palóu pasó con dicho automóvil muy despacio, miró de arriba a abajo, y luego se detuvo aproximadamente a 30 pies más abajo de los Almacenes Palóu. Minuto y medio des^ pués se oyó una tremenda explosión, comenzando un fuego que resultó en la muerte de varias personas y en quemaduras o lerdones de otras. Cuando ocurrió la explosión ni Batalla ni Palóu estaban en su apartamiento.
Palóu era el socio gestor de la firma Palóu & Cía. Castro era socio comanditario y acreedor de la firma en las sumas de $6,000 y $19,413.67, respectivamente. La firma tenía una póliza de seguros de $40,000 sobre sus existencias. La póliza había sido renovada el 9 de septiembre de 1949, tres meses antes del fuego. Castro obtuvo de la compañía de seguros, con el consentimiento de Palóu, un endoso de la póliza, el cual *678establecía una preferencia a favor del primero. Castro le dijo al agente de seguros cuando se renovó la póliza que él le hablaría a Palóu para que aumentara la póliza en la suma de $15,000, a fin de que ésta cubriera un futuro embarque de mercancía. La firma, establecida en 1944, había ganado dinero en sus primeros años, pero desde 1946 hasta el 14 de diciembre de 1949, perdió $18,309.65. El día del fuego el pasivo de la firma era de $72,412.13, mientras que el activo solamente ascendía a $69,326.05.
El contador que llevaba los libros para la firma vió a Castro en los Almacenes Palóu en dos o tres ocasiones. Palóu había mandado a buscar el contador el 17 de octubre de 1949 y más tarde llegó Castro. En presencia de Castro, se exami-naron algunas cuentas que habían sido recibidas de Nueva York y Palóu y el contador discutieron la situación del negocio.
Palóu estaba casado con una sobrina política de Castro. Batalla, un cubano, vivía en el apartamiento de Palóu y pa-saba como cuñado de éste. Castro venía algunas veces a los Almacenes Palóu. Palóu, Castro y Batalla fueron vistos ha-blando en un pasillo detrás del almacén en cierta ocasión antes del fuego.
El chófer de la firma llevó a Palóu en un automóvil pro-piedad de la firma a la casa de Castro durante la mañana del 14 de diciembre de 1949. Luego, por la tarde en el mismo automóvil, el chófer llevó a Palóu y a Batalla a un garaje. El chófer se fué para su casa, por indicación de Palóu, deján-dole a éste el automóvil del negocio. Nadie ha informado a la compañía de seguros del fuego ni ha hecho reclamación al-guna en cobro del seguro. El 14 de diciembre de 1949 a las diez de la noche, Batalla no tenía ni quemaduras ni lesiones.
En lo que respecta a Castro, lo anteriormente expuesto demuestra a lo sumo motivo y oportunidad de planear el de-lito con los otros acusados. Batalla había confesado anterior-mente su participación en pegar el fuego y había complicado tanto a Castro como a Palóu. Castro v. González, Alcaide *679de Cárcel, 70 D.P.R. 887. Pero dicha confesión no está en autos. Fué hecha después del arresto de Batalla y, en lo que a éste respecta, luego de consumada la conspiración o designio común. Era claramente inadmisible en contra de Castro; en verdad, el Pueblo no hizo esfuerzo alguno para presentarla en evidencia.(2) Además, en el juicio de este caso Batalla se negó a declarar por el fundamento de que su caso estaba pen-diente en este Tribunal y su testimonio lo podría incriminar. Batalla v. Tribunal de Distrito, 74 D.P.R. 289. Por consi-guiente, el caso contra Castro hubiera sido legalmente insu-ficiente si el Estado Libre Asociado no hubiera presentado otro testigo.
Rosalí Miranda Colón, un agente vendedor de la firma •de Palóu & Cía., declaró que el día después del fuego, el 16 de diciembre de 1949, a las 7 de la mañana, él fué a la casa de Castro porque necesitaba algún dinero para hacer unas com-pras y quería, como empleado de Castro, pedirle a éste algún, dinero adelantado para pagarlo cuando la firma volviera a abrir el negocio. Castro le invitó a su oficina, en un garaje detrás de la casa, donde el testigo le pidió $40 que Castro le dió. En ese momento Castro le dijo que “se sentía apenado' por la desgracia que había habido en los Almacenes Palóu”' porque él, Batalla y Palóu “no pensaban en que al haber el fuego irían a ocurrir tantas muertes.” Castro también le-dijo que Batalla y Palóu habían venido a su casa algunas se-manas antes del fuego a conferenciar con Castro “sobre la manera y tiempo que se iba a efectuar el incendio” en los Al-macenes Palóu, en la Calle Alien núm. 300. Castro también, añadió que Batalla “no estaba de acuerdo ... al asunto del fuego”; que Batalla “estaba completamente acobardado”; que entonces Castro le dijo, “Pero Miguel deja a ese hombre-si no quiere hacer eso”; entonces según Castro, Palóu se le-vantó brúscamente y se fué; y que Batalla entonces se des-pidió de Castro y se fué también.
*680Siguió testificando Rosalí Miranda que Castro le había preguntado si había declarado ante los fiscales. Contestó que había declarado en cuanto a “algunas cosas”. Castro enton-ces le dijo que si lo llamaban a declarar de nuevo, “que tuviera mucho cuidado con lo que yo iba a declarar cosa que no lo fuera a envolver en el fuego” y que “cualquier cosa que se me ofreciera podía contar con la cooperación de él y que en cual-quier momento podría ir a su casa”. Su conversación duró como quince minutos. El testigo volvió a casa de Castro el 26 de diciembre de 1949 en busca de más dinero y obtuvo $30.
La declaración de Rosalí Miranda es fuertemente atacada en el alegato del acusado como increíble. Además, el acusado señala lo siguiente: (1) el testigo no mencionó estas conver-saciones con Castro en una declaración jurada anterior pres-tada ante el fiscal; (2) su testimonio contiene algunas con-tradicciones; y (3) Miranda declaró sobre una supuesta lla-mada telefónica que Castro hizo de la oficina-garaje a fin de conseguirle un dinero al testigo en su segunda visita, y no obstante se probó inequívocamente que en dicho garaje no hay teléfono, aun cuando hay uno en la casa. Sin embargo, no compartimos el criterio del acusado de que bajo todas las circunstancias de este caso, venimos obligados a rechazar to-talmente el testimonio de Rosalí Miranda en cuanto a las manifestaciones incriminatorias héchasle por Castro.
Con esta relación de los hechos que son pertinentes a las cuestiones ante nos, procederemos a discutir los errores octavo y noveno.
Las actuaciones y las manifestaciones extrajudiciales de coconspiradores — o de coacusados que cometen un delito con un designio común — son admisibles en evidencia contra los otros acusados, siempre y cuando que (1) de los autos surja alguna evidencia independiente que conecte a éstos con la conspira-ción o el designio común, y (2) las actuaciones y las manifes-taciones de los coconspiradores hayan ocurrido durante el curso y en ayuda de la conspiración. Pueblo v. González, 61 D.P.R. 347; Pueblo v. Berenguer, 59 D.P.R. 81; Pueblo v. *681López Solano y Sierra, 42 D.P.R. 504; El Pueblo v. Díaz et al., 22 D.P.R. 191; El Pueblo v. Beltrán et al., 18 D.P.R. 944; Schine Theatres v. United States, 334 U. S. 110, 117; Glasser v. United States, 315 U. S. 60, 74; State v. Carbone, 91 A.2d 571 (N. J., 1952); United States v. Konovsky, 202 F.2d 721, 727 (C. A. 7, 1953); Anotación, 93 L. ed. 802; IV Wigmore, Evidence, 3ra. ed., págs. 127-131. (3)
Como hemos aceptado, a los fines de esta opinión, el testi-monio de Rosalí Miranda, resolvemos que éste era suficiente para cumplir con el primer requisito. Sin embargo, queda la cuestión en cuanto a si el testimonio de que se queja el octavo error también cumple con la segunda condición. El testi-monio de que se trata fué el siguiente: un agricultor declaró que durante la mañana del 18 de diciembre de 1949 él vió a Batalla caminando por la carretera cerca de Sabana Grande y así se lo avisó a la policía, la cual arrestó a Batalla después. Identificó en detalle la ropa que Batalla tenía puesta ese día y un destornillador y alguna penicilina a medio usar que Ba-talla llevaba consigo. También declaró que Batalla tenía un arañazo en la cara, su oreja derecha estaba quemada, parte de su piel estaba chamuscada, y su mano y tobillo derechos es-taban lacerados. Un policía corroboró el testimonio del agri-cultor. Un médico declaró que había examinado a Batalla el 18 de diciembre de 1949; que Batalla estaba barbudo y tenía quemaduras de segundo grado y rasguños en varias par-tes del cuerpo, incluyendo las manos; y que había depilación completa de los vellos. Declaró que ésta pérdida de los vellos era el resultado de una alta temperatura ocasionada por un fuego; que las quemaduras y rasguños que observó en Batalla *682el 18 de diciembre habían sido causados no más de cinco ni menos de tres días con anterioridad al examen; y que Batalla no se había afeitado durante tres o cuatro días. Todo este testimonio fué admitido con la oposición de Castro al efecto de que el mismo envolvía actuaciones de Batalla con posterio-ridad a la comisión del delito.
Una vez que Rosalí Miranda había conectado a Castro con los delitos que se le imputan, el tribunal sentenciador actuó-correctamente al resolver que el testimonio en cuanto a la con-dición física en que se encontró a Batalla, tres días después del fuego, era admisible en evidencia contra Castro. Esto es así porque dicho testimonio tendía a probar que Batalla había recibido quemaduras y lesiones en el sitio del fuego. Y evi-dencia de que un coacusado recibió lesiones mientras ayudaba en un designio común es admisible en evidencia contra los otros demandados. Lutwak v. United States, 344 U. S. 604, 618; Fitzpatrick v. United States, 178 U. S. 304, 312-13; Shelton v. State, 126 So. 390, 394 (Miss., 1930) ; Lancaster v. State, 106 So. 609, 615 (Ala. 1925).
Si la evidencia de que se queja el octavo error sehubiera limitado a demostrar las quemaduras y lesiones de Batalla bajo la teoría de que éste las recibió al pegar el fuego, no encontraríamos error en su admisión. Pero el testimonio también demostró que Batalla estaba pobremente vestido, desarreglado, no se había afeitado por lo menos durante tres, días, se estaba tratando con penicilina, y caminaba por la carretera cerca de Sabana Grande. El propósito de esta parte del testimonio aparentemente fué demostrar que Batalla había huido después de cometer el delito. Ciertamente así lo entendió el tribunal sentenciador: éste instruyó al jurado en efecto que la huida de Batalla era evidencia de su culpabilidad que a su vez el jurado podía tomar en consideración al determinar la culpabilidad de Castro. En su consecuencia debemos determinar si la huida de Batalla, bajo las circunstanciasque se desprenden de los autos ante nos, era admisible en evidencia contra Castro.
*683Una conspiración de incendio malicioso con el fin de cobrar un seguro, continúa después de quemado el edificio e incluye los esfuerzos para cobrar el seguro. Por lo tanto, las actua-ciones realizadas o las manifestaciones hechas por uno de los conspiradores para cobrar el seguro serían admisibles contra sus coconspiradores.' Commonwealth v. Girardot, 163 Atl. 362 (Pa., 1932); State v. Bersch, 207 S. W. 809 (Mo., 1918); Allen v. Commonwealth, 196 S. W. 160, 165 (Ky., 1917); Rawlings v. State, 136 S. E. 448 (Ga., 1927). Pero el rol de Batalla en el designio común, hasta donde surge de los autos, había terminado cuando ocurrió el fuego. Si se iba a efec-tuar el cobro del seguro, esa era cuestión a realizarse por Palóu y Castro, los beneficiarios. Suponemos que resolvería-mos que las actuaciones o manifestaciones de Batalla sobre el designio común, aun cuando no fueran para ayudar en la cons-piración, serían admisibles contra Castro. Véase el escolio 3. Sin embargo, el arresto de Batalla cerca de Sabana Grande tres días después de ocurrido el fuego, no fué una actuación, bien sea para ayudar en la conspiración o bien sobre la misma. Cf. State v. Violet, 234 N. W. 623 (S. D., 1931); Bollenbach v. United States, 326 U. S. 607.
No resolvemos que la huida — o un plan para huir — nunca pueden ser considerados como parte de una conspiración o designio común. En este mismo caso se introdujo evidencia al efecto de que el 14 de diciembre de 1949, Batalla había hecho gestiones para obtener de las autoridades de inmigra-ción un permiso para volver a entrar en la isla, con miras a un viaje a Cuba el 20 de diciembre por diez días. Tal plan, si concebido deliberadamente como parte del designio común, sería admisible contra los coacusados. Pero aquí Batalla no llevó a efecto plan alguno para huir a Cuba. Y de los autos nada surge con respecto a cómo llegó a Sabana Grande. Sin embargo, la inferencia a que se esperaba llegara el jurado— especialmente en vista de la instrucción de que se queja el no-veno error — fué que Batalla, lleno de pánico debido a sus que-maduras y a los otros sucesos imprevistos que ocurrieron *684durante el fuego, por su propia iniciativa precipitadamente huyó en alguna fecha desconocida después del fuego.
De cuanto aparece en autos, Batalla no huyó inmediata-mente después del fuego. La evidencia sólo demuestra que se le encontró cerca de Sabana Grande a los tres días del fuego. Durante el curso de sus instrucciones al jurado, el juez sen-tenciador indicó que el fiscal al exponer la teoría de su caso manifestó que “Batalla fué dejado [por Palóu] en un sitio en Santurce herido. Que éste hizo un viaje sin rumbo por la Isla hasta que fué arrestado en Sabana Grande días después.” Indudablemente el fiscal tenía esperanzas de probar mediante el testimonio del propio Batalla que éste había pegado el fuego, ayudado por Palóu; que Palóu en un automóvil prestado ha-bía llevado a Batalla, quien se había quemado y lesionado al pegar el fuego, lejos del sitio en que éste ocurrió, dejándolo en Santurce; que Batalla inmediatamente huyó a la isla; y que después de ir de un pueblo a otro, Batalla fué arrestado cerca de Sabana Grande. Pero Batalla se negó a declarar. Por consiguiente en los autos nada hay, con excepción del hecho escueto de que Batalla fué arrestado tres días después del fuego bajo circunstancias indicativas de que en algún mo-mento había huido de San Juan.
De haberse demostrado que Batalla huyó inmediatamente después del fuego, quizás esto hubiera sido un acto tan espon-táneo o quizás hubiera sido un acto tan interrelacionado con la iniciación del fuego que, aun cuando continuó durante tres días, el mismo sería admisible en evidencia contra Castro. Véanse Cline v. State, 148 So. 172 (Ala. 1933) ; Gribble v. State, 241 S. W. 158 (Tex., 1922) ; Underhill, Criminal Evidence, 4ta. ed., pág. 1420; Anotación, 93 L. ed. 802, 803; Acosta v. Crespo, 70 D.P.R. 239, 257-8; People v. Kauffman, 92 Pac. 861 (Cal., 1907); People v. Cabaltero, 87 P.2d 364 (Cal., 1939) ; Comments, 26 So. Calif. L. Rev. 64, 75; 40 Harv. L. Rev. 651; Notes, 75 U. of Pa. L. Rev. 361; Miller, Criminal Law, 115. Cf State v. Dickerson, 127 S. E. 256 (N. C., 1925) ; Pueblo v. López Solano y Sierra, supra; Pue*685blo v. Philip, 34 D.P.R. 644; El Pueblo v. Souffront, 30 D.P.R. 105. Pero, sin la confesión o el testimonio de Batalla, de los autos surge solamente su arresto cerca de Sabana Grande tres días después del fuego. Por sí sola, esta única pieza de testi-monio no trae su supuesta huida bien dentro de la regla de que fué un acto espontáneo o bien dentro de la regla de que estaba interrelacionada con el delito propiamente dicho.
La huida de un acusado, aun cuando un poco tardía, constituye evidencia tendente a demostrar culpa personal. Anotación, 25 A.L.R. 886. Pero la mera huida de un acusado, luego de cometerse un delito, desprovista de cualesquiera otras circunstancias, de ordinario no es admisible contra otro acusado. Lance v. State, 142 S. E. 105 (Ga., 1928) ; People v. Stanley, 47 Cal. 113 (1874) ; McKenzie v. State, 25 S. W. 426 (Tex., 1894) ; People v. Sharp, 14 N. E. 319 (N. Y., 1887) ; State v. Weaver, 65 S. W. 308 (Mo., 1901) ; Underhill, supra; II Wigmore, Evidence, 3ra. ed., sec. 276(4) págs. 111-6; IV id., sec. 1052, pág. 11. Tal evidencia es admisible si el segundo acusado participa en el plan para huir. II Wigmore, supra, pág. 116. Pero, como ya se ha dicho, no hay evidencia de tal participación de parte de Castro en la huida de Batalla a Sabana Grande.
Las actuaciones de un conspirador que tuvieron efecto después de consumada la conspiración, son admisibles contra los coconspiradores, si las mismas tienden a confirmar los hechos de la conspiración o demuestran la intención de los conspiradores. Lutwak v. United States, supra, 617; United States v. Rubenstein, 151 F.2d 915 (C. A. 2, 1945). Pero nada encontramos en el hecho escueto del arresto de Batalla tres días después de cometido el delito que establezca alguno de los hechos de la conspiración o la intención de los que participaron en la misma.
Existen casos estatales que resuelven que en cada conspi-ración criminal hay implícitamente un convenio de encubrir evidencia y de evitar ser procesado. Bajo dichos casos las actuaciones o manifestaciones de un coconspirador hechas *686para tales propósitos, aun después de consumado el delito, son admisibles contra los otros acusados. Pressley v. State, 53 S. E.2d 106, 111 (Ga., 1949) ; Cline v. State, supra; Allen v. Commonwealth, supra; People v. Suter, 111 P.2d 23, 31 (Calif., 1941) ; State v. Strait, 279 S. W. 109, 114 (Mo., 1925) ; Hooper v. State, 58 S. W.2d 434 (Ark., 1933) ; State v. Emory, 226 Pac. 754 (Kans., 1924); Commonwealth v. Smith, 24 N. E. 677 (Mass., 1890). El Tribunal Supremo de los Estados Unidos rehusó seguir estos casos en Krulewitch v. United States, 336 U. S. 440. Es innecesario determinar en este caso qué regla adoptaríamos sobre este punto, ya que nada hay en el hecho del arresto de Batalla cerca de Sabana Grande que haga caer su conducta dentro de la regla estable-cida en los casos estatales. Cf. Lutwak v. United States, supra. (4)
La confesión escrita y detallada de Batalla complicando a Castro era inadmisible en evidencia contra éste, y el fiscal no hizo esfuerzo alguno por presentarla en evidencia en este caso. “Si bien la actuación de un coautor en la comisión de un delito es admisible contra los otros cuando la misma es para ayudar en la perpetración del delito, Pinkerton v. United States, 328 U. S. 640, 646-647, y casos citados, toda esa responsabilidad desaparece cuando finaliza la conspiración. Logan v. United States, 144 U. S. 263, 309; Brown v. United States, 150 U. S. 93, 98. Además, la confesión o la admisión por un coconspirador luego de ser éste arrestado, no es en forma alguna una ayuda para cometer el delito. Es más bien una frustración del mismo. ... En tanto en cuanto concierne a cada conspirador confeso, el plan ha terminado ahí para él. Entonces ya ha cesado de actuar en el rol de ■conspirador. Sus admisiones, por tanto, no son admisibles *687contra sus antiguos coconspiradores. Gambino v. United States, 108 F.2d 140, 142-143.” Fiswick v. United States, 329 U. S. 211, 217; Pueblo v. Colón, 52 D.P.R. 413; Pueblo v. Coto (a) Yoyo, 48 D.P.R. 147; United States v. Hall, 178 F.2d 853 (C. A. 2, 1950) ; State v. Violet, supra; State v. Frisby, 204 S. W. 3 (Mo., 1918); IV Wigmore, supra, págs. 116-7; Anotación, 93 L. ed. 802. En lo que respecta a los autos ante nos, la huida de Batalla a lo sumo era conducta posterior al delito que era equivalente a una confesión general implícita de su culpabilidad personal. La confesión escrita de Batalla complicando a Castro era inadmisible contra éste. De esto surge claramente que la conducta de Batalla equiva-lente a una confesión es igualmente inadmisible contra Castro.
El noveno error, en el cual Castro se queja de la instrucción dada al jurado en cuanto a la huida de Batalla, debe examinarse a la luz del octavo. Como hemos visto, el testimonio en relación con las quemaduras y lesiones de Batalla al momento de su arresto era admisible contra Castro. En su consecuencia, la admisión del testimonio adicional al efecto de que Batalla fué encontrado bajo circunstancias que demostraban que había huido, pudo por sí sola no ser perjudicial. En verdad, concebiblemente podría considerarse como necesariamente inseparable del testimonio en cuanto a las condiciones en que estaba Batalla cuando se le arrestó, haciendo admisible todo el testimonio como una sola unidad. Véase Acosta v. Crespo., supra, pág. 257. Pero el error no fué tanto en la admisión de esta evidencia algo inconclusa con respecto a la huida, sino más bien en la instrucción al jurado al efecto de que la huida de Batalla podía considerarse como evidencia de la culpabilidad de Castro.
Como ya hemos indicado, no existe duda alguna en cuanto a la doctrina de que la huida constituye alguna evidencia de la culpabilidad personal y que un tribunal sentenciador debe así instruir al jurado. También, como hemos visto, la huida de un conspirador es admisible contra sus coconspiradores si (1) es parte del designio común, (2) es una actuación espon-*688tánea inmediatamente después de cometido el delito, (3) es una actuación interrelacionada con el delito, o (4) confirma los hechos de la conspiración o demuestra la intención de las partes. Pero en ausencia de todos estos cuatro factores, cons-tituye error instruir a un jurado sobre que la huida de un acusado es evidencia de la culpabilidad de otro. Como ya se ha indicado, esto es igual a la errónea instrucción de que una confesión extrajudicial luego de cometido el delito, de parte de un acusado, constituye evidencia contra el otro acusado.
Los abogados de Castro no se opusieron específicamente a la instrucción de que ahora se quejan en el noveno error. (5) Sin embargo, objetaron vigorosamenté y en detalle la admi-sión en evidencia de la huida de Batalla y su condición física y apariencia cuando se le arrestó. Aun cuando no se objetó específicamente, la instrucción en cuanto a la huida agravó el error al admitirse el testimonio en cuestión a tal extremo, que la regla ordinaria de que debe llamarse la atención de la corte hacia instrucciones supuestamente erróneas, no es de aplicación aquí. Pueblo v. Belardo, 50 D.P.R. 512; Pueblo v. Agosto, 50 D.P.R. 462; Pueblo v. Serrano, 35 D.P.R. 335; Pueblo v. Sanjurjo, 73 D.P.R. 574. (6)
De haber sido la otra evidencia en autos suficientemente fuerte para complicar a Castro, quizás hubiéramos resuelto *689que los errores octavo y noveno no fueron perjudiciales. Pero, aparte del testimonio que estableció el motivo y la oportunidad de Castro, la única evidencia que conectó a Castro con el designio común que aquí se alega, es el testimonio de Rosalí Miranda en cuanto a las manifestaciones incriminatorias que Castro le hizo a él. Si bien no estamos en libertad de rechazar el testimonio de Miranda como inherentemente increíble, no podemos decir que el mismo presenta un caso tan fuerte contra Castro que excluya la posibilidad de que los errores octavo y noveno fueron perjudiciales. ,Como dijo el Tribunal Supremo en Krulewitch v. United States, supra, pág. 445, el error es perjudicial “si al considerarse los autos la corte tiene serias dudas en cuanto a si el error influyó sustancialmente en el veredicto.” Al mismo efecto, Fiswick v. United States, supra, pág. 218; Kotteakos v. United States, 328 U. S. 750, 764-5; Glasser v. United States, supra, pág. 67; Pueblo v. Coto (a) Yoyo, supra; Pueblo v. Colón, supra, pág. 437; El Pueblo v. Vázquez, 20 D.P.R. 361, 369. Como en el caso de Krulewitch, no podemos decir que bajo las circunstancias de este caso, la evidencia de la huida de Batalla, unida a la ins-trucción de que podía ser considerada como evidencia de la culpabilidad de Castro, “no puede haber sido la pesa que in-clinó la balanza contra” Castro.
Dijimos en la primera oración de nuestra opinión en el caso de Batalla v. Tribunal de Distrito, supra: “Este caso tiene su origen en actos de abominable criminalidad que una sociedad ofendida tiene que repudiar con justificado espíritu de indignación colectiva.” Pero en la siguiente añadimos: “Están aquí envueltos, sin embargo, derechos fundamentales del hombre, que se alegan violados en las garantías básicas establecidas por las leyes que los reconocen y en cuya protec-ción descansa la grandeza incomparable de la democracia en los pueblos libres del mundo.” Es tan importante que los juicios de los acusados a quienes se les imputan crímenes ho-rrendos se conduzcan libres de errores perjudiciales, como im-portante es que los verdaderos culpables sean eventualmente *690convictos y castigados. Creemos, bajo todas las circunstan-cias envueltas, que para los mejores intereses de la justicia debe concederse a Castro un nuevo juicio en estos casos.
El acusado ha señalado varios otros errores. Creemos in-necesario discutirlos, excepto para decir que los hemos exa-minado y encontramos que ninguno de ellos requiere su absolución.

Por los motivos expuestos, las sentencias serán revocadas y■ se devolverán los casos para un nuevo juicio.

El Juez Asociado Sr. Ortiz no intervino.

 El artículo 199 dispone que “Asesinato es dar muerte ilegal, a un ser humano, con malicia y premeditación.”
El artículo 201 lee como sigue: “Todo asesinato perpetrado por medio de veneno, acecho, o tortura, y toda clase de muerte alevosa, deliberada y premeditada, o cometida al perpetrarse o intentarse algún incendio de mo-rada, rapto, robo, asalto, o mutilación, constituye asesinato de primer grado; siendo de segundo grado todos los demás.”
El artículo 398 lee como sigue: “Constituye incendio malicioso el acto voluntario de pegar fuego a un edificio ajeno con intención de destruirlo.”


 Más adelante en esta opinión citamos los casos que resuelven que tal confesión de Batalla sería inadmisible contra Castro.


 Según Muñoz Amato, The Hearsay Rule and its Exceptions in the Law of Puerto Rico, 32 Calif. L. Rev. 31, 47 (versión en inglés), XIII Rev. •Jur. de la U.P.R. 13, 32 (versión en español), nuestros casos de hecho per-miten la introducción en evidencia de declaraciones extrajudiciales sobre conspiraciones y no requieren que tales declaraciones se hagan para ayudar •a la conspiración. En relación con este punto, véanse Morgan, The Rationale of Vicarious Admissions, 42 Harv. L. Rev. 4,61, 464-6; American Law Institute, Model Code of Evidence, Regia 508(6), págs. 249-51.


Para discusiones del caso de Krulewiteh en comparación con los ca-sos estatales, véanse 23 So. Calif. L. Rev. 102; 35 Va. L. Rev. 643.
La opinión concurrente del Juez Jackson en el caso de Krulewiteh describe los peligros que se vislumbran en una acusación de conspiración y las reglas de evidencia bajo la misma. Sobre esta misma cuestión, véanse Notes, 62 Harv. L. Rev. 276; 56 Yale L. J. 371.


 Cuando el tribunal sentenciador terminó sus instrucciones al jurado, uno de los abogados del acusado anotó “una excepción general a todas las instrucciones y especialmente a la que se refiere al incendio malicioso y a los veredictos que podrán rendirse en estos casos.”


 El Fiscal de este Tribunal comprendió la importancia de inyectar la huida de Batalla en el caso contra Castro. Al discutir la contención de Castro de que no se había establecido el corpus delicti, dice lo siguiente en su alegato: “Una circunstancia elocuente, demostrativa de que intervino la mano criminal de una persona en la ocurrencia del incendio, es el hecho de que Miguel Cirilo Batalla, quien pasaba por cuñado de Miguel Palóu y vivió en su casa, y quien hizo gestiones para salir de Puerto Rico pocos días después de ocurrido el fuego y quien acompañó a Palóu a conseguir el automóvil Oldsmobile 3376 los días 13 y 14 de diciembre . . . apareció tres días después del fuego en un pueblo lejano de San Juan, completamente estropeado, barbudo, con numerosas quemaduras y la ropa desaliñada, con-trario a como anteriormente se le veía, llevando consigo un saco conteniendo, entre otras cosas, ropa, un destornillador y un tubo de penicilina.”